Citation Nr: 9907815	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-18 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO), which found that the appellant had no recognized 
military service with the Armed Forces of the United States 
and was not eligible for VA benefits.

The Board notes that in his substantive appeal, received in 
November 1998, the appellant requested a Board hearing.  
However, in a letter received in January 1999, the appellant 
withdrew his request for a hearing.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  The issue presented in this case is one 
of status -- that is, whether the appellant is a "veteran" as 
that term is defined by statute for VA purposes.  A "veteran" 
is defined as a "person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991); see also 38 C.F.R. § 3.1(d) 
(1998).  For purposes of determining entitlement to VA 
benefits, "service" is deemed to include a variety of 
Philippine military service.  38 C.F.R. § 3.8 (1998).  
However, such service is deemed to be "active service" only 
when certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of one 
of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or f members of 
the irregular forces guerrilla will be the period certified 
by the service department.  38 C.F.R. § 3.9(d).  The "Armed 
Forces" is defined as including only "the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1998).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  38 C.F.R. § 3.203; 
Duro v. Derwinski, 2 Vet. App. 530 (1992).

The appellant contends that he is eligible for VA benefits 
based on his military service in the Philippines during World 
War II.  Initially, the appellant provided the Manila RO with 
a letter, dated in October 1997, alleging eligibility for VA 
benefits, and enclosed a document from the Philippine Army 
finance service showing allowances for back pay.  The RO 
responded by sending the appellant VA Form 21-526, Veteran's 
Application for Compensation and Pension.  In December 1997, 
the appellant returned the completed application form with a 
certification prepared by the Philippine service department 
in May 1996, which reflects that the appellant served as a 
guerrilla with Hq Svr Co 72 Div 7 MD (F-23) from December 
1942 until May 1946.

By letter of February 1998, the RO notified the appellant 
that he was not eligible for VA benefits as he had not 
performed any valid service.  In reaching its decision, the 
RO considered the appellant's application for VA benefits and 
the roster of recognized guerrillas kept at the RO.  As none 
of the submitted evidence met the requirements of 38 C.F.R. § 
3.203(a), the RO, pursuant to 38 C.F.R. § 3.203(c), requested 
certification from ARPERCEN.  In March 1998, ARPERCEN 
notified the RO that the appellant had "no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."

In November 1998, the RO received the appellant's completed 
VA Form 9, and an affidavit from the appellant, wherein he 
reiterated that he had served during World War II with 
Philippine forces against Japanese soldiers.  He provided 
additional details concerning his military service.

In a memorandum dated in January 1999, the RO noted that 
ARPERCEN "certified the appellant had no valid military 
service in the Armed Forces of the United States," and 
"[t]here has been no new evidence presented, which is 
different from that [submitted before], that would warrant a 
request for recertification . . . ."  

The appellant has since submitted no service department 
documents in support of his claim, or any further information 
different from that previously submitted to ARPERCEN, 
warranting a request for re-certification.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  Accordingly, VA has fulfilled 
its duty under 38 C.F.R. § 3.203(c). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant.  Inasmuch as the United States service 
department's verification of the appellant's service is 
binding on the VA, the Board concludes that the appellant is 
not considered a "veteran" for purposes of entitlement to 
VA benefits and has not attained status as a claimant.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

As the appellant did not have recognized military service, 
the benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


